13‐4179‐cv 
Barrows v. Burwell 




                                    In the
             United States Court of Appeals
                        for the Second Circuit
                                           
                                     
                            AUGUST TERM 2014 
                             No. 13‐4179‐cv 
 
                         LEE BARROWS, ET AL., 
       individually and on behalf of all others similarly situated, 
                         Plaintiffs‐Appellants, 
 
                                      v. 
 
                        SYLVIA MATHEWS BURWELL, 
                 Secretary of Health and Human Services, 
                            Defendant‐Appellee. 
                                              
                                        
                Appeal from the United States District Court 
                      for the District of Connecticut. 
                                        
                 No. 3:11‐cv‐1703―Michael P. Shea, Judge. 
                                              
 
                        ARGUED: OCTOBER 23, 2014 
                        DECIDED: JANUARY 22, 2015 
                                           
 
Before: WINTER, WALKER, and CABRANES, Circuit Judges. 
                                     
       In  this  putative  class  action  lawsuit,  plaintiffs‐appellants  sue 
the Secretary of Health and Human Services (“Secretary”) on behalf 
of Medicare beneficiaries who were placed into “observation status” 
by  their  hospitals  rather  than  being  admitted  as  “inpatients.” 
Because “inpatients” are covered by Medicare Part A, while patients 
in  “observation  status”  are  covered  by  Medicare  Part  B,  placement 
into “observation status” allegedly caused these beneficiaries to pay 
thousands  of  dollars  more  for  their  medical  care  than  they  would 
have  had  they  formally  been  admitted  as  “inpatients”  to  their 
hospitals.  

       The United States District Court for the District of Connecticut 
(Michael  P.  Shea,  Judge)  granted  the  Secretary’s  motion  to  dismiss 
the  complaint  in  its  entirety.  Plaintiffs  now  appeal  the  dismissal  of 
two  of  their  nine  claims,  which  together  assert  that  the  Secretary 
violated  the  Medicare  Act  and  the  federal  Due  Process  Clause  by 
failing  to  provide  expedited  notice  of  the  decisions  to  place  them 
into  “observation  status,”  or an  expedited  opportunity  to  challenge 
these decisions.   

       For  the  reasons  that  follow,  the  District  Court’s  judgment  is 
affirmed  in  part  and  vacated  in  part.  Specifically,  we  affirm  the 
dismissal  of  plaintiffs’  Medicare  Act  claims  for  substantially  the 
reasons  stated  in  the  District  Court’s  opinion;  we  vacate,  however, 
the  dismissal  of  plaintiffs’  Due  Process  claims.  The  District  Court 
erred in concluding that plaintiffs lacked a property interest in being 
treated as “inpatients,” because, in so concluding, the District Court 
accepted as true the Secretary’s assertion that a hospital’s decision to 



                                       2 
 
formally admit a patient is “a complex medical judgment” left to the 
doctor’s  discretion.  That  conclusion,  however,  constituted  an 
impermissible  finding  of  fact,  which  in  any  event  is  inconsistent 
with  the  complaint’s  allegations  that  the  decision  to  admit  is,  in 
practice,  guided  by  fixed  and  objective  criteria  set  forth  in 
“commercial  screening  guides”  issued  by  the  Centers  for  Medicare 
&  Medicaid  Services  (“CMS”).  Treating  the  complaint’s  allegations 
as true, as we must at this stage, plaintiffs‐appellants have arguably 
asserted  a  property  interest  protected  by  the  federal  Due  Process 
Clause. 

      Accordingly,  the  District  Court’s  judgment  is  AFFIRMED  in 
part,  insofar  as  it  dismissed  plaintiffs’  Medicare  Act  claims,  and 
VACATED  in  part,  insofar  as  it  dismissed  plaintiffs’  Due  Process 
Clause claims. The cause is REMANDED to the District Court, with 
instructions  to  permit  a  period  of  limited  discovery,  focused  on 
whether  plaintiffs  in  fact  possessed  a  property  interest  in  being 
admitted to their hospitals as “inpatients.” In the interest of judicial 
economy,  any  future  appeals  taken  from  the  District  Court’s 
decisions shall be referred to this panel. 

                                               
                                       
                           ALICE BERS (Gill Deford, Center for 
                           Medicare Advocacy, Inc., Willimantic, CT; 
                           Anna Rich, National Senior Citizens Law 
                           Center, Oakland, CA, on the brief), Center 
                           for Medicare Advocacy, Inc., Willimantic, 
                           CT, for Barrows, et al., Plaintiffs‐Appellants. 




                                     3 
 
                            
                           JEFFREY A. CLAIR (Stuart F. Delery, 
                           Assistant Attorney General, Adam C. Jed, 
                           Michael S. Raab, United States Department 
                           of Justice, Civil Division, Appellate Staff, 
                           Washington, DC; Deirdre M. Daly, United 
                           States Attorney for the District of 
                           Connecticut, on the brief), United States 
                           Department of Justice, Civil Division, 
                           Appellate Staff, Washington, DC, for 
                           Burwell, Defendant‐Appellee.  
                            
                           Mark G. Arnold, Husch Blackwell LLP, 
                           Clayton, MO, for Amicus Curiae American 
                           Health Care Association. 
                            
                           Edith M. Kalls, Whatley Kallas, LLP, New 
                           York, NY, for Amici Curiae American 
                           Medical Association, et al. 
                            
                           Catherine E. Stetson, Hogan Lovells US 
                           LLP, Washington, DC, for Amicus Curiae 
                           American Hospital Association. 
                            
                                              
 
JOSÉ A. CABRANES, Circuit Judge: 

      In  this  putative  class  action  lawsuit,  plaintiffs‐appellants  sue 
the Secretary of Health and Human Services (“Secretary”) on behalf 
of Medicare beneficiaries who were placed into “observation status” 
by  their  hospitals  rather  than  being  admitted  as  “inpatients.” 



                                     4 
 
Because “inpatients” are covered by Medicare Part A, while patients 
in  “observation  status”  are  covered  by  Medicare  Part  B,  placement 
into “observation status” allegedly caused these beneficiaries to pay 
thousands  of  dollars  more  for  their  medical  care  than  they  would 
have  had  they  formally  been  admitted  as  “inpatients”  to  their 
hospitals.  

       The United States District Court for the District of Connecticut 
(Michael  P.  Shea,  Judge)  granted  the  Secretary’s  motion  to  dismiss 
the  complaint  in  its  entirety.  Plaintiffs  now  appeal  the  dismissal  of 
two  of  their  nine  claims,  which  together  assert  that  the  Secretary 
violated  the  Medicare  Act  and  the  federal  Due  Process  Clause  by 
failing  to  provide  expedited  notice  of  the  decisions  to  place  them 
into  “observation  status,”  or an  expedited  opportunity  to  challenge 
these decisions.   

       For  the  reasons  that  follow,  the  District  Court’s  judgment  is 
affirmed  in  part  and  vacated  in  part.  Specifically,  we  affirm  the 
dismissal  of  plaintiffs’  Medicare  Act  claims  for  substantially  the 
reasons  stated  in  the  District  Court’s  opinion;  we  vacate,  however, 
the  dismissal  of  plaintiffs’  Due  Process  claims.  The  District  Court 
erred in concluding that plaintiffs lacked a property interest in being 
treated as “inpatients,” because, in so concluding, the District Court 
accepted as true the Secretary’s assertion that a hospital’s decision to 
formally admit a patient is “a complex medical judgment” left to the 
doctor’s  discretion.  That  conclusion,  however,  constituted  an 
impermissible  finding  of  fact,  which  in  any  event  is  inconsistent 
with  the  complaint’s  allegations  that  the  decision  to  admit  is,  in 



                                       5 
 
practice,  guided  by  fixed  and  objective  criteria  set  forth  in 
“commercial  screening  guides”  issued  by  the  Centers  for  Medicare 
&  Medicaid  Services  (“CMS”).  Treating  the  complaint’s  allegations 
as true, as we must at this stage, plaintiffs‐appellants have arguably 
asserted  a  property  interest  protected  by  the  federal  Due  Process 
Clause. 

                                 I. BACKGROUND 

                             A. Statutory Framework 

        Medicare  is  “the  federal  government’s  health‐insurance 
program  for  the  elderly.”1  It  contains  four  distinct  programs,  of 
which two are relevant here.  

        The  first,  Medicare  Part  A,  is  titled  “Hospital  Insurance 
Benefits  for  Aged  and  Disabled.”2  It  “provides  basic  protection 
against  the  costs  of  hospital,  related  post‐hospital,  home  health 
services, and hospice care for, among others, eligible people over 65 
years  of  age.”3  Most  relevant  to  this  case,  Part  A  creates  an 
entitlement  to  coverage  for  “inpatient  hospital  services”  and  “post‐
hospital extended care services.”4 The term “inpatient” is undefined 

        1 Conn. Dep’t of Soc. Servs. v. Leavitt, 428 F.3d 138, 141 (2d Cir. 2005) (citing 
Medicare Act (Title XVIII of the Social Security Act), 42 U.S.C. § 1395 et seq.). 
        
       2 42 U.S.C. §§ 1395c–1395i‐5. 

        
       3  Estate  of  Landers  v.  Leavitt,  545  F.3d  98,  103  (2d  Cir.  2008)  (internal 

quotation marks omitted). 
        




                                             6 
 
in the statute, but the Secretary, through CMS—an office within the 
Department  of  Health  and  Human  Services  that  administers 
Medicare—has  defined  an  inpatient  as  “a  person  who  has  been 
admitted  to  a  hospital  for  bed  occupancy  for  purposes  of  receiving 
inpatient hospital services.”5 In Estate of Landers, we treated the CMS 
definition  as  “persuasive”  under  Skidmore  v.  Swift  &  Co.,6  and  held 
that “a Medicare beneficiary is not an inpatient within the meaning 




        4    42 U.S.C § 1395d(a). 
         
        5   Medicare  Benefit  Policy  Manual,  CMS  Pub.  No.  100‐02,  (“Medicare 
Policy  Manual”)  Ch.  1,  § 10;  see  also  id.  (“Generally,  a  patient  is  considered  an 
inpatient  if  formally  admitted  as  inpatient  with  the  expectation  that  he  or  she 
will  remain  at  least  overnight  and  occupy  a  bed  even  though  it  later  develops 
that  the  patient  can  be  discharged  or  transferred  to  another  hospital  and  not 
actually use a hospital bed overnight.”). 
         
        6  In  Estate  of  Landers,  we  explained  that  under  so‐called  “Skidmore 

deference,”  we  give  effect  to  an  agency’s  non‐legislative  interpretation  of  a 
statute  “to  the  extent  we  find  it  persuasive.”  545  F.3d  at  105  (citing  Skidmore  v. 
Swift & Co., 323 U.S. 134 (1944)); see also id. at 107 (“An agency interpretation that 
does not qualify for Chevron deference is still entitled to ‘respect according to its 
persuasiveness,’ . . . as evidenced by ‘the thoroughness evident in [the agency’s] 
consideration, the validity of its reasoning, its consistency with earlier and later 
pronouncements,  and  all  those  factors  which  give  it  power  to  persuade[.]’” 
(quoting  United  States  v.  Mead  Corp.,  533  U.S.  218,  221  (2001))).  By  contrast, 
“Chevron  deference”  is  given  to  an  administrative  implementation  of  a  statute 
“’when  it  appears  that  Congress  delegated  authority  to  the  agency  generally  to 
make rules carrying the force of law, and that the agency interpretation claiming 
deference was promulgated in the exercise of that authority.’” Rotimi v. Gonzales, 
473  F.3d  55,  57  (2d  Cir.  2007)  (quoting  Mead,  533  U.S.  at  226–27);  see  Chevron, 
U.S.A., Inc. v. Natural Res. Defense Council, Inc., 467 U.S. 837 (1984). 




                                               7 
 
of  § 1395x(i)  unless  he  or  she  has  been  formally  admitted  to  a 
hospital.”7  

        The        second       program,        Medicare        Part      B,    is     titled 
“Supplementary  Medical  Insurance  Benefits  for  Aged  and 
Disabled.”8  It  is  “a  voluntary  program  offering  supplemental 
insurance  coverage  for  those  persons  already  enrolled  in  the 
Medicare  ‘Part  A’  program.”9  Part  B  “covers  visits  to  doctors  and 
certain  other  outpatient  treatment.”10  Because  patients  who  are 
placed  into  “observation  status”  are  treated  as  “outpatients”  by 
CMS,  their  care  is  covered  by  Medicare  Part  B.11  Therefore,  a 
Medicare  beneficiary’s  coverage  under  Part  A  or  Part  B  turns  on 


         
        7    545 F.3d at 111 (emphasis supplied). 
         
        8    42 U.S.C. §§ 1395j–1395w‐5. 
         
        9    Furlong v. Shalala, 238 F.3d 227, 229 (2d Cir. 2001). 
         
        10   Matthews  v.  Leavitt,  452  F.3d  145,  146  n.1  (2d  Cir.  2006)  (emphasis 
supplied). 
          
         11  42  U.S.C.  § 1395k;  see  also  Medicare  Policy  Manual,  Ch.  6,  § 20.6(B) 

(“When  a  physician  orders  that  a  patient  receive  observation  care,  the  patient’s 
status is that of an outpatient.”); id. § 20.6(A) (defining “Outpatient Observation 
Services”  as  a  “set  of  specific,  clinically  appropriate  services,  which  include 
ongoing  short  term  treatment,  assessment,  and  reassessment  before  a  decision 
can  be  made  regarding  whether  patients  will  require  further  treatment  as 
hospital  inpatients  or  if  they  are  able  to  be  discharged  from  the  hospital”);  id. 
§ 20.2  (“A  hospital  outpatient  is  a  person  who  has  not  been  admitted  by  the 
hospital as an inpatient but is registered on the hospital records as an outpatient 
and receives services (rather than supplies alone) from the hospital . . . .”). 




                                              8 
 
whether  hospital  services  were  provided  on  an  “inpatient”  or 
“outpatient”  basis.  And  as  noted  above,  this  distinction  turns 
entirely  on  whether  the  patient  was  “formally  admitted”  to  the 
hospital. It is possible for a patient to spend several days and nights 
in  a  hospital  without  ever  being  formally  admitted;  such  a  patient, 
for Medicare purposes, would be treated as an “outpatient” and his 
or her care would be covered by Part B.  

       The  amount  that  a  Medicare  beneficiary  pays  out  of  pocket 
varies  significantly  based  on  whether  the  services  provided  were 
covered under Part A or Part B. For instance, if a beneficiary receives 
hospital  services  as  an  inpatient  under  Part  A,  there  is  a  one‐time 
deductible  for  the  first  60  days  in  the  hospital.12  By  contrast,  if  a 
beneficiary receives hospital services as an outpatient under Part B, 
he  or  she  will  owe  a  co‐payment  for  each  service  received.13 
Moreover, Medicare will only cover the cost of post‐hospitalization 
care  at  a  skilled  nursing  facility  (“SNF”)  if  such  treatment  is 
provided  “after  transfer  from  a  hospital  in  which  [the  individual] 
was  an  inpatient  for  not  less  than  3  consecutive  days  before  his 
discharge.”14  Therefore,  patients  who  are  placed  into  “observation 
status” and never formally admitted to the hospital will not qualify 



        
       12   42 U.S.C. § 1395e. 
        
       13   See id. § 1395cc(a)(2)(A). 
        
       14   Id. § 1395x(i) (emphasis supplied). 




                                           9 
 
for  Medicare‐covered  SNF  care,  even  if  they  are  hospitalized  for 
three or more consecutive days.15 

                         B. Facts and Procedural History 

        On November 3, 2011, plaintiffs filed this putative class action 
complaint,  which  asserts,  inter  alia,  that  the  Secretary’s  use  of 
“observation status” deprived them of the Part A coverage to which 
they  were  entitled.  Each  named  plaintiff  alleges  that  they  were 
charged hundreds of dollars in co‐payments under Medicare Part B, 
as  well  as  thousands  of  dollars  more  for  their  post‐hospitalization 
SNF  care,  despite  the  fact  that  they  received  hospital  services 
substantially  similar  to  those  provided  to  “inpatients”  for  three  or 
more consecutive days. For example, plaintiff Sarah Mulcahy alleges 
that, in June 2010 (when she was 96 years old), she was taken to the 
emergency  room  after  suffering  severe  pain,  urinary  incontinence, 
and  nausea  resulting  from  a  fall.16  She  was  hospitalized  in 
“observation  status”  for  five  days,  during  which  time  she  received 
intravenous medications, chest and rib X‐rays, and a CT scan of her 
head.  She  later  received  a  Medicare  Summary  Notice  (“MSN”) 


         
        15  See  also  Estate  of  Landers,  545  F.3d  at  112  (“[I]n  determining  whether  a 
Medicare  beneficiary  has  met  the  statutory  three‐day  hospital  stay  requirement 
needed  to  qualify  for  post‐hospitalization  SNF  benefits  under  Part  A,  the  time 
that  the  patient  spends  in  the  emergency  room  or  on  observation  status  before 
being formally admitted to the hospital does not count.”) (emphasis supplied). 
         
        16 See Joint App’x 38–39 (Compl. ¶¶ 78–82). 

         




                                              10 
 
stating  that  she  owed  approximately  $335  in  Part  B  co‐insurance 
payments.17 Moreover, because the hospital never formally admitted 
her, she bore the entire cost of her subsequent SNF care from June 29 
to October 7, 2010—a total of approximately $30,000.  

       Plaintiffs  also  allege  that  the  Secretary  is,  at  a  minimum, 
indirectly responsible for these harms. First, plaintiffs assert that the 
frequency  with  which  Medicare  beneficiaries  are  placed  on 
observation status, as well as the average time spent on observation 
status,  have  both  increased  “dramatically”  in  recent  years.18 
Plaintiffs attribute these increases, in part, to the financial incentives 
created by a Medicare billing rule—namely that, “[i]f a beneficiary is 
admitted  but  that  admission  is  later  found  to  be  improper,  the 

       17   As the District Court noted, 
        
                 [p]laintiffs  received  notice  of  Part  B  coverage  and 
                 coinsurance  charges  via  [MSNs],  which  they 
                 typically  received  several  weeks  or  months  after 
                 being  discharged  from  the  hospital.  It  is  a  fair 
                 inference  from  the  Complaint  that  many  of  the 
                 Plaintiffs  were  not  aware,  during  their  period  of 
                 hospitalization,  that  they  were  on  observation 
                 status rather than admitted inpatients. For most, if 
                 not  all,  of  the  Plaintiffs,  the  MSN  was  the  first 
                 indication  that  the  services  would  be  covered 
                 under Part B, not Part A. 
 
Bagnall v. Sebelius, No. 11 Civ. 1703, 2013 WL 5346659, at *4 n.2 (D. Conn. Sept. 23, 
2013). 
         
        18 See Joint App’x 20 (Compl. ¶ 5). 

         




                                            11 
 
hospital  must  refund  the  Part  A  payment  to  Medicare  but  cannot 
rebill  under  Part  B.”19  This  rule  allegedly  gives  hospitals  “an 
incentive  to  place  patients  on  observation  status  because  that 
placement  at  least  ensures  that  the  hospital  will  receive  some 
payment  for  the  stay  in  the  hospital.”20  Moreover,  according  to 
plaintiffs,  hospitals  have  become  increasingly  concerned  with  post‐
payment  reviews,  because  “Recovery  Audit  Contractors  have  been 
carefully reviewing admissions, especially short‐term admissions.”21 

        Based  on  these  and  other  factual  allegations,  the  complaint 
pleads  nine  causes  of  action  against  the  Secretary,  including 
violations of the Medicare Act,22 the Administrative Procedure Act,23 
the Freedom of Information Act,24 and the Due Process Clause.25 The 

        19  Joint  App’x  30  (Compl.  ¶ 46).  After  this  complaint  was  filed,  the 
Secretary  promulgated  a  rule  designed  to  curb  this  financial  incentive.  See  42 
C.F.R. § 414.5. Under the new rule, if a hospital determines that the beneficiary’s 
inpatient  admission  was  not  reasonable  and  necessary,  and  that  the  beneficiary 
should  have  been  treated  as  an  outpatient,  hospitals  may  nonetheless  seek 
reimbursement  under  Part  B,  provided  that  the  beneficiary  is  enrolled  in 
Medicare Part B and the hospital timely submits a Part B claim. 
         
        20 Id. 

 
        21 Id. 

 
           See  Joint  App’x  44–46  (Compl.  ¶¶ 99,  101,  104–07)  (citing  42  U.S.C. 
        22

§§ 1395, 1395d(a), 1395hh(a)(2), 1395ff & 1395w‐22(g)). 
          
       23  See  Joint  App’x  44–45  (Compl.  ¶¶ 100,  103)  (citing  5  U.S.C.  §§ 553  & 

706(2)(A)). 
        
       24 See Joint App’x 45 (Compl. ¶ 102) (citing 5 U.S.C. § 552(a)(1)(D)). 




                                           12 
 
principal  relief  sought  is  a  permanent  injunction  that  would: 
(1) prohibit  the  Secretary  “from  allowing  Medicare  beneficiaries  to 
be  placed  on  observation  status  and  thus  to  deprive  them  of 
Medicare Part A coverage to which they are entitled”; (2) direct the 
Secretary  “to  provide  written  notification,  or  to  ensure  that  written 
notification  is  provided,  to  any  Medicare  beneficiary  who  is  placed 
on observation status of the nature of the action, of the consequences 
for  Medicare  coverage,  and  of  the  right  to  administrative  and 
judicial  review  of  that  action”;  and  (3) direct  the  Secretary  “to 
establish a procedure for administrative review of a decision to place 
a Medicare beneficiary on observation status, including the right to 
expedited review.”26  

       On  January  9,  2012,  the  Secretary  moved  to  dismiss  the 
complaint  in  its  entirety,  and  on  September  23,  2013,  the  District 
Court  granted  the  motion.  On  October  10,  2013,  the  District  Court 
entered final judgment for the Secretary.   

       Plaintiffs  timely  appealed  the  District  Court’s  dismissal  of 
claims  six  and  seven  of  the  complaint.27  Claim  six  asserts  that  the 
Secretary’s  “failure  to  provide  written  notification  to  Medicare 

        
       25   See Joint App’x 46 (Compl. ¶¶ 104–05) (citing the “Due Process Clause 
of the Fifth Amendment,” which states “[n]o person shall be . . . deprived of life, 
liberty, or property, without due process of law”). 
          
         26 Joint App’x 47. 

          
         27 Plaintiffs did not appeal the dismissal of their other seven claims.   




                                        13 
 
beneficiaries,  or  to  require  that  they  receive  written  notification,  of 
their  placement  on  observation  status,  of  the  consequences  of  that 
placement  for  their  Medicare  coverage,  and  of  their  right  to 
challenge  that  placement[,]  violates  the  Medicare  statute,  42  U.S.C. 
§§ 1395ff  and  1395w‐22(g),  and  the  Due  Process  Clause  of  the  Fifth 
Amendment.”28  Claim  seven  asserts  that  the  Secretary’s  “policy  of 
not  providing  Medicare  beneficiaries  with  the  right  to 
administrative  review,  including  expedited  review,  of  their 
placement  on  observation  status  violates  the  Medicare  statute,  42 
U.S.C. §§ 1395ff and 1395w‐22(g), and the Due Process Clause of the 
Fifth Amendment.”29 

       Therefore,  considered  together,  the  two  claims  appealed  by 
plaintiffs  allege  that  the  Secretary’s  failure  to  provide  an  expedited 
system of notice and administrative review regarding the placement 
of  Medicare  beneficiaries  into  “observation  status”  violated:  (1) the 
Medicare Act and  (2) the  Due  Process Clause.  The  sole  question  on 
appeal  is  whether  the  District  Court  erred  in  dismissing  these  two 
claims. 

                                   II. DISCUSSION 

       We  review  de  novo  a  district  court’s  dismissal  of  a  complaint 
pursuant  to  Federal  Rule  of  Civil  Procedure  12(b)(6),  accepting  as 

        
       28   Joint App’x 46 (Compl. ¶ 104). 
 
       29   Id. (Compl. ¶ 105). 
        




                                          14 
 
true  all  factual  allegations  in  the  complaint,  and  drawing  all 
reasonable  inferences  in  the  plaintiff’s  favor.30  To  survive  a  Rule 
12(b)(6) motion to dismiss, the complaint must plead “enough facts 
to state a claim to relief that is plausible on its face.”31  

                             A. Medicare Act Claims 

        As to the District Court’s dismissal of plaintiffs’ Medicare Act 
claims,  we  affirm  substantially  for  the  reasons  articulated  in  the 
District  Court’s  thorough  opinion.  First,  plaintiffs  lack  standing  to 
challenge the adequacy of the notices they received. Second, nothing 
in the statute entitles plaintiffs to the process changes they seek—i.e., 
expedited  notice  of  their  placement  into  observation  status,  and  an 
expedited hearing to challenge this placement.  

        As  the  District  Court  explained,  the  Medicare  Act  only 
requires  that  beneficiaries  receive  written  notice  of  the  receipt  of  a 
claim  for  benefits,  which  must  state  whether  the  beneficiary  is 
entitled  to  Medicare  coverage,  and  whether  such  coverage  will  be 
provided  under  Part  A  or  Part  B.32  This  written  notice  is  called  a 

        30   Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 
232 (2d Cir. 2014). 
          
         31 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). 

          
         32 See 42 U.S.C. § 1395ff(a)(1) (stating in relevant part that “[t]he Secretary 

shall . . . make initial determinations with respect to benefits under part A of this 
subchapter or part B of this subchapter in accordance with those regulations for 
the following: (A) [t]he initial determination of whether an individual is entitled 
to  benefits  under  such  parts[;]  (B)  [t]he  initial  determination  of  the  amount  of 




                                            15 
 
Medicare  Summary  Notice  (“MSN”),  and  it  summarizes  the 
patient’s Medicare activity for the most recent three‐month period. If 
an  MSN  states  that  benefits  have  been  denied,  then  it  must  state: 
(1) the  reasons  for  the  denial;  (2) the  procedures  for  obtaining 
additional information concerning the denial; and (3) notification of 
the  right  to  seek  a  redetermination  or  to  otherwise  appeal  the 
determination.33 The MSN also informs beneficiaries of their right to 
challenge the  determination  that  they received  observation  services 
covered  under  Part  B.  It  is  undisputed  that  the  Secretary  has 
complied with these and other requirements.  

       Plaintiffs’  sole  argument  on  the  merits  is  that  42  U.S.C. 
§ 1395ff(b)(1)(F) entitles a beneficiary who is placed on “observation 
status” to expedited notice or administrative review. This provision, 
however, only applies when a hospital seeks “to terminate services” 
or “to discharge the individual from the provider of services.”34 It is 
clear from both the statute and our precedent that a beneficiary who 
is in “observation status” has not yet been formally admitted to the 
hospital.    He  or  she  has  therefore  not  experienced  a  termination  of 
services  or  a  discharge.35  Accordingly,  § 1395ff(b)(1)(F)  does  not 

benefits available to the individual under such parts[; and] (C) [a]ny other initial 
determination with respect to a claim for benefits under such parts . . . .”). 
         
        33 See id. § 1395ff(a)(4)(A). 

         
        34 See id. § 1395ff(b)(1)(F) (providing expedited proceedings to individuals 

who  have  received  notice  that  their  provider  of  services  plans  “to  terminate 
services” or “to discharge” them).  
         




                                          16 
 
entitle  beneficiaries  who  are  immediately  or  initially  placed  into 
“observation  status”  to  any  form  of  expedited  process  or 
administrative review.36 

        Because  plaintiffs  have  failed  to  allege  a  plausible  statutory 
violation, we  affirm  the  District  Court’s  dismissal  of  claims  six  and 
seven,  to  the  extent  that  these  claims  assert  violations  of  the 
Medicare Act. 

                               B. Due Process Claims 

        Claims  six  and  seven  also  allege  that  the  Secretary  violated 
plaintiffs’ rights under the federal Due Process Clause by: (1) failing 
to  provide,  or  to  require  hospitals  to  provide,  written  notification 
informing  beneficiaries  that  they  were  placed  on  “observation 
status”;  and  (2) failing  to  provide  Medicare  beneficiaries  with  the 
right  to  expedited  administrative  review  of  their  placement  on 


        35   See  42  C.F.R.  § 405.1205(a)(2)  (defining  “discharge”  as  the  “formal 
release of a beneficiary from an inpatient hospital”). 
          
         36  The  Secretary  concedes  that  beneficiaries  who  are  downgraded  from 

“inpatient”  to  “observation  status”  are  entitled  to  expedited  process  under  42 
C.F.R. § 405.1206(a). As to this requirement, however, the complaint only alleges 
that:  (1)  a  plaintiff  who  had  his  status  changed  did  not  receive  the  requisite 
notice;  and  (2)  another  plaintiff  who  received  such  notice  was  not  informed  of 
her  appeal  rights.  As  the  District  Court  correctly  noted,  however,  “these 
allegations  do  not  state  claims  against  the  Secretary,”  because  the  hospitals  are 
charged  with  providing  the  requisite  notice.  Bagnall,  2013  WL  5346659,  at  *19  . 
Accordingly,  plaintiffs  have  failed  to  allege  a  plausible  claim  that,  in  these  two 
cases, the Secretary violated the Medicare Act or any implementing regulation by 
providing inadequate notice.  




                                             17 
 
“observation  status.”  The  District  Court  dismissed  these  claims  on 
the sole ground that plaintiffs did not possess a property interest in 
being  admitted  to  their  hospitals  as  “inpatients.”  Because  this 
determination relied upon a factual finding that could not be made 
on  a  motion  to  dismiss,  we  vacate  the  District  Court’s  dismissal  of 
plaintiffs’ Due Process claims and remand for limited discovery.   

                                  1. Legal Standards 

        The        Due      Process       Clause      “imposes        constraints       on 
governmental  decisions  which  deprive  individuals  of  ‘liberty’  or 
‘property’  interests within  the  meaning”  of  the Fifth  Amendment.37 
To  state  a  Due  Process  claim,  a  plaintiff  must  show  that:  (1)  state 
action (2) deprived him or her of liberty or property (3) without due 
process of law.38 Here, the District Court solely focused on whether 
plaintiffs  were  deprived  of  a  protected  interest  in  property  or 
liberty.39  

        We  have  long  held  that  procedural  due  process  protections 
“attach  where  state  or  federal  law  confers  an  entitlement  to 
benefits.”40  A  “mere  ‘unilateral  expectation’”  of  receiving  a  benefit, 


        37   Mathews v. Eldridge, 424 U.S. 319, 332 (1976). 
         
        38   See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59 (1999).   
         
        39  Because  the  District  Court  concluded  that  plaintiffs  lacked  a  property 
interest sufficient to support their Due Process claim, it did not address the other 
two prongs of the analysis—i.e., state action and due process. 
         




                                             18 
 
however, is not enough—“a property interest arises only where one 
has  a  ‘legitimate  claim  of  entitlement’  to  the  benefit.”41  In 
determining  whether  a  given  benefits  regime  creates  a  “legitimate 
claim  of  entitlement”  to  such  benefits,  we  ask  whether  the  statutes 
and       regulations           governing           the      distribution          of      benefits 
“’meaningfully channel[] official discretion by mandating a defined 
administrative  outcome.’”42  If  official  discretion  is  so  limited,  then 
the  beneficiaries  of  the  governmental  program  may  possess  a 
property interest protected by the Due Process Clause.   

         For  example,  in  Kapps,  applicants  for  New  York’s  Home 
Energy         Assistance          Program          (“HEAP”)            claimed          that     the 
administrators of HEAP violated their procedural due process rights 
when  they  denied  their  applications  for  HEAP  benefits  without  a 
hearing.  We  found  that  New  York  law  set  “fixed”  and  “objective” 
eligibility criteria for the receipt of HEAP benefits—such as income, 


         40 Kapps v. Wing, 404 F.3d 105, 113 (2d Cir. 2005) (citation omitted); see also 
Goldberg v. Kelly, 397 U.S. 254, 262 (1970) (procedural due process applies to the 
termination  of  welfare  benefits  because  they  are  “a  matter  of  statutory 
entitlement  for  persons  qualified  to  receive  them”);  Kraemer  v.  Heckler,  737  F.2d 
214, 222 (2d Cir. 1984). 
                                                                             
         41 Kapps, 404 F.3d at 113 (quoting Board of Regents of State Colleges v. Roth, 

408 U.S. 456, 577 (1972)).   
          
         42  Id.  (quoting  Sealed  v.  Sealed,  332  F.3d  51,  56  (2d  Cir.  2003));  see  also  Ky. 

Dep’t  of  Corr.  v.  Thompson,  490  U.S.  454,  460,  462  (1989)  (a  “legitimate  claim  of 
entitlement” is created by “placing substantive limitations on official discretion” 
(internal quotation marks omitted)). 
          




                                                 19 
 
household size, and enrollment in other welfare programs—and that 
anyone  who  met  these  eligibility  criteria  was  entitled  to  receive 
HEAP  benefits.  Because  these  criteria  were  “precisely  the  type  of 
discretion‐limiting ‘substantive predicates’ that are the hallmarks of 
protected property rights,” we held that plaintiffs possessed “a valid 
property interest in the receipt of regular HEAP benefits.”43  

                                     2. Analysis 

      Here, the District Court held that plaintiffs lacked a property 
interest in being admitted to a hospital as “inpatients,” because that 
decision—whether  to  admit  a  patient—is  “a  complex  medical 
judgment”  left  to  the  doctor’s  discretion.  In  so  concluding,  the 
District  Court  relied  primarily  on  the  Medicare  Policy  Manual, 
which states that: 

                The  physician  or  other  practitioner 
                responsible  for  a  patient’s  care  at  the 
                hospital  is  also  responsible  for  deciding 
                whether  the  patient  should  be  admitted  as 
                an  inpatient.  Physicians  should  use  a  24‐
                hour  period  as  a  benchmark,  i.e.,  they 
                should  order  admission  for  patients  who 
                are  expected  to  need  hospital  care  for  24 
                hours  or  more,  and  treat  other  patients  on 
                an  outpatient  basis.  However,  the  decision 
                to  admit  a  patient  is  a  complex  medical 


      43   Kapps, 404 F.3d at 113, 118. 
       




                                           20 
 
                 judgment which can be made only after the 
                 physician  has  considered  a  number  of 
                 factors,  including  the  patient’s  medical 
                 history  and  current  medical  needs,  the 
                 types of facilities available to inpatients and 
                 to  outpatients,  the  hospital’s  by‐laws  and 
                 admissions  policies,  and  the  relative 
                 appropriateness  of  treatment  in  each 
                 setting.44    

The  District  Court  therefore  accepted  as  true  the  Secretary’s 
assertion  that  a  hospital’s  decision  whether  to  admit  a  Medicare 
beneficiary as an “inpatient” was left to the discretion and “medical 
judgment” of the treating physician.  

       However,  plaintiffs’  complaint  contains  plausible  allegations 
that,  increasingly,  admission  decisions  are  not  left  to  the  discretion 
or  judgment  of  treating  physicians.  Specifically,  the  complaint 
alleges  that  the  decision  to  admit  a  patient  to  a  hospital  is—in 
practice—made through rote application of “commercially available 
screening  tools,”  as  directed  by  the  centers  for  Medicare  and 
Medicaid  Services  (“CMS”),  which  substitutes  for  the  medical 
judgment  of  treating  physicians.45  Plaintiffs  also  allege  that  CMS 
exerts pressure on hospitals through its billing policies and through 
its  retroactive  “Recovery  Audit  Contractor”  reviews,  which  give 
hospitals the incentive—as a cost‐saving or compliance measure—to 

       44   Medicare Policy Manual, Ch. 1, § 10. 
        
       45   Joint App’x 28 (Compl. ¶ 40). 




                                             21 
 
place  more  Medicare  beneficiaries  into  “observation  status”  for 
longer  periods  of  time.46  Therefore,  drawing  all  reasonable 
inferences  in  favor  of  plaintiffs,47  these  allegations  show  that  the 
Secretary—acting  through  CMS—has  effectively  established  fixed 
and  objective  criteria  for  when  to  admit  Medicare  beneficiaries  as 
“inpatients,”  and  that,  notwithstanding  the  Medicare  Policy 
Manual’s  guidance,  hospitals  apply  these  criteria  when  making 
admissions  decisions,  rather  than  relying  on  the  judgment  of  their 
treating physicians.  

         Therefore,  the  dispositive  issue—whether  plaintiffs  possess  a 
property  interest  sufficient  to  state  a  Due  Process  claim—turns  on 
facts  that  are,  at  this  stage,  contested.  If  plaintiffs  are  able  to  prove 
their allegation that CMS “meaningfully channels” the discretion of 
doctors  by  providing  fixed  or  objective  criteria  for  when  patients 
should be admitted, then they could arguably show that qualifying 
Medicare  beneficiaries  have  a  protected  property  interest  in  being 
treated  as  “inpatients.”  However,  if  the  Secretary  is  correct  and,  in 
fact,  admission  decisions  are  vested  in  the  medical  judgment  of 
treating physicians, then Medicare beneficiaries would lack any such 


          
         46   Joint App’x 30 (Compl. ¶¶ 45–50). 
 
            See  Carpenters  Pension  Trust,  750  F.3d  at  232;  see  also  Leeds  v.  Meltz,  85 
         47

F.3d 51, 53 (2d Cir. 1996) (“We take all well‐plead factual allegations as true, and 
all reasonable inferences are drawn and viewed in a light most favorable to the 
plaintiffs.”). 
         




                                                22 
 
property  interest.48  At  this  stage,  it  is  simply  unknown  how,  in 
practice, the relevant admissions decisions are made.  

       The District Court therefore erred in dismissing plaintiffs’ Due 
Process  claims  at  the  motion‐to‐dismiss  stage  on  the  sole  ground 
that  plaintiffs  had  failed  to  satisfy  the  “property  interest”  prong  of 
the due process analysis.  

       To  be  clear,  we  take  no  position  on  whether  plaintiffs 
ultimately will be able to establish that these hospitals, at the behest 
of CMS, admitted patients using “fixed” criteria, or that, if they did, 
these  plaintiffs  in  fact  met  those  criteria.  Moreover,  we  take  no 
position regarding whether plaintiffs have pleaded facts sufficient to 
establish the other two prongs of the due process analysis which the 
District  Court  did  not  address  and  are  not  challenged  on  appeal—
i.e., that the “inpatient” decision constituted state action, and that the 
process  provided  to  challenge  the  “inpatient”  decision  was 
inadequate.  Finally,  we  take  no  position  regarding  what  form  of 
notice  or  administrative  review,  expedited  or  otherwise,  would  be 
required if Medicare beneficiaries who satisfy the “fixed” criteria are 
denied admission to a hospital as an “inpatient.” However, because 
plaintiffs  have  stated  a  plausible  claim  that  they  possessed  a 
property interest in being admitted to their hospitals as “inpatients,” 
they  are  entitled  to  test  these  factual  allegations  in  discovery. 


       48  See Sealed, 332 F.3d at 56 (if the administrative scheme “does not require 
a  certain  outcome,  but  merely  authorizes  particular  actions  and  remedies,  the 
scheme does not create ‘entitlements’ that receive constitutional protection”). 




                                          23 
 
Accordingly,  we  vacate  the  District  Court’s  dismissal  of  claims  six 
and seven, to the extent that these claims assert violations of the Due 
Process Clause.  

        On  remand,  the  District  Court  is  directed  to  supervise  a 
limited  period  of  discovery.  This  discovery  period  will  be  focused 
on the sole issue of whether plaintiffs possessed a property interest 
in being admitted to their hospitals as “inpatients,” which, as stated 
above,  turns  on  a  factual  determination—namely,  whether  the 
decision  to  admit  these  patients  to  these  hospitals  was  a  “complex 
medical  judgment”  left  to  the  treating  physicians’  discretion,  or 
whether,  in  practice,  the  decision  was  made  by  applying  fixed 
criteria set by the federal government. The District Court will then, 
in  the  first  instance,  determine  whether  the  evidence  adduced  in 
discovery establishes that Medicare beneficiaries possess a property 
interested in being admitted to their hospitals as “inpatients.”  

        In the interest of judicial economy, any renewed appeal in this 
case will be assigned to this panel. We will, however, only authorize 
the appeal of a final judgment. If, after this period of discovery, the 
District  Court  grants  summary  judgment  to  the  Secretary  on  the 
ground  that  the  evidence  fails  to  establish  a  property  interest,  an 
appeal  will  then  be  authorized  in  the  normal  course.49  However,  if 

        49 See 28 U.S.C. § 1291 (“The courts of appeals . . . shall have jurisdiction of 
appeals from all final decisions of the district courts of the United States . . . .”).  
However, an exception to the final judgment rule is provided by the “collateral 
order  doctrine,”  under  which  there  can  be  an  interlocutory  appeal  of  an  order 
that: (1) conclusively determines the disputed question; (2) resolves an important 




                                          24 
 
the  District  Court  concludes  that  the  evidence  establishes  that 
plaintiffs  do  have  a  property  interest,  or  that  there  are  material 
issues of fact that preclude summary judgment as to that issue, it is 
directed to analyze whether the complaint is properly dismissed on 
the other two prongs of the due process analysis—i.e., “state action” 
and “due process.” If this analysis leads the District Court to dismiss 
the  complaint  on  either  of  those  two  prongs,  plaintiffs  may  also 
renew their appeal in the normal course.  

        However, if material issues of disputed fact preclude the grant 
of  summary  judgment  to  either  party  on  the  “property  interest” 
prong, and if dismissal is not appropriate on either of the other two 
prongs,  the  District  Court  may  permit  the  parties,  to  the  extent 
necessary, to engage in additional discovery regarding “state action” 
and  “due  process.”  At  the  completion  of  this  discovery  period,  the 
case  shall  return  to  us  only  upon  a  final  judgment  entered  by  the 
District  Court—either  in  response  to  a  motion  for  summary 
judgment  or  at  the  conclusion  of  whatever  trial  proceeding  is 
deemed appropriate by the District Court. 

                                  CONCLUSION 

        For  the  reasons  set  forth  above,  we  AFFIRM  the  District 
Court’s judgment of October 10, 2013 in part, insofar as it dismissed 


issue  completely  separate  from  the  merits  of  the  action;  and  (3)  is  effectively 
unreviewable on appeal from a final judgment. MasterCard Int’l Inc. v. Visa Int’l 
Serv. Ass’n, Inc., 471 F.3d 377, 383–84 (2d Cir. 2006); see also Coopers & Lybrand v. 
Livesay, 437 U.S. 463, 468 (1978).  




                                            25 
 
plaintiffs’  Medicare  Act  claims,  and  VACATE  in  part,  insofar  as  it 
dismissed plaintiffs’ Due Process Clause claims, and REMAND the 
cause  to  the  District  Court  for  further  proceedings  consistent  with 
this opinion. In the interest of judicial economy, any future appeals 
taken  from  the  District  Court’s  decisions  shall  be  referred  to  this 
panel. 




                                     26